DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election in the reply filed on 11/20/2022 is acknowledged. 
Applicant's election with traverse of the election of species requirement in the reply filed on 11/20/2022 is acknowledged. Examiner asked for an election of species for each of the following: a) an adrenergic beta 2 receptor agonist, b) inflammation bowel disease with corresponding symptom, c) extraintestinal manifestations, d) anti-inflammation medicine, e) antibiotics, f) SIP receptor modulators, g) treatment, and h) pharmaceutically suitable salts. The traversal is on the ground(s) that applicant has canceled/amended claims so that the election of species for e, f, g, and h are no longer required. Applicant does not argue search burden, but instead points out innovative step and/or surprising results. This is not found persuasive because the reply is not fully responsive to the election of species. 
The requirement is still deemed proper and is therefore made FINAL.
Examiner asked for an election of species for each of the following: a) an adrenergic beta 2 receptor agonist, b) inflammation bowel disease with corresponding symptom, c) extraintestinal manifestations, d) anti-inflammation medicine, e) antibiotics, f) SIP receptor modulators, g) treatment, and h) pharmaceutically suitable salts. 
Applicants did not provided a compliant species elections for : a) an adrenergic beta 2 receptor agonist, b) inflammation bowel disease with corresponding symptom, c) extraintestinal manifestations, and d) anti-inflammation medicine. 
Examiner elects a) isoprenaline, b) Crohn’s disease, c) uveitis and d) 5-Aminosalicylates. A search for the elected species for a, b, c, and d retrieved applicable prior art. Therefore, the search for other species of a, b, c, and d will not be extended in/for/during this Office Action in accordance with Markush search practice.
The elected species reads on claims 1-2, 4-6, 10, and 17. 
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2022.
However, the full scope of claim 1 has yet to be search following Markush search practice. Note that double patent and prior art has only been searched for applicants elected species, as defined above, as used in claim 1. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/274,175
This Office Action is responsive to the amended claims of 11/20/2022. 
Claims 1-2, 4-6, 10, and 17 have been examined on the merits. 
Note, the marked copy of the claims was examined and there is at least one discrepancy between the marked copy and clean copy. 

Priority
The instant application is a national stage entry of PCT/US/050120, filed on 09/07/2019, which claims priority to 62/728,800, filed on 09/09/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims have support from 62/728,800 therefore, 09/09/2018 is assigned as the instant application’s effective filing date. 

Information Disclosure Statement
No IDS has been filed.
Drawings
The drawings are objected to because of poor resolution in Figure 6. Examiner cannot read the axis labels.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Treatment of inflammatory bowel disease and its extra intestinal manifestations with R-enantiomer of adrenergic beta 2 receptor agonists”. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “prevention or treatment” is awkward and should read as “the prevention or treatment”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The phrase “Methods of use” is awkward and should read as “Method of use”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Claim 4 lacks a period at the end of the claim as required. 


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The prevention of IBD and the extraintestinal manifestations of IBD is not enabled by the specification.   
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Relative Skill of those in the art- The relative skill of the medical or pharmaceutical arts would include a biochemist or someone in a related chemical or biochemical degree. 
Nature of Invention and Breadth of the Claims- The invention is a pharmaceutical composition for the prevention or treatment of IBD. Applicant does not define “prevention” in the instant Specification. In the absence of a limiting definition by the Applicants, “prevention” is described according to Center of Disease Control (PTO-892 page 1 line U) in three parts, primary, secondary, and tertiary prevention. On p. 1, CDC states that “Primary Prevention [is] intervening before health effects occur, through measures such as vaccinations, altering risky behaviors (poor eating habits, tobacco use), and banning substances known to be associated with a disease or health condition.” CDC further states “Secondary Prevention [is] screening to identify diseases in the earliest stages, before the onset of signs and symptoms, through measures such as mammography and regular blood pressure testing.” Tertiary prevention is “managing disease post diagnosis to slow or stop disease progression through measures such as chemotherapy, rehabilitation, and screening for complications.” Thus, the claimed composition of preventing IBD, as interpreted by a skilled practitioner of the medical or pharmaceutical arts, would be a composition that reduces or stops the occurrence of, or eliminates, the disease or condition, by administering to a subject an effective amount of a compound recited in the claims. 
State of the Prior Art- CDC IBD (PTO-892 page 1 line V) is relied upon for the beneficial teachings that the exact cause of IBD is unknown. Thus, developing IBD is not predictable. 
Amount of Direction or Guidance Presented and Presence of Working Examples- No working examples of preventing IBD are shown in the specification. No direction on how to carry out an experiment to determine if IBD is prevented.  
Quantity of Experimentation and Predictability- The quantity of experimentation would cause undue experimentation. Idiopathic IBD adds a level of difficulty to developing a method of prevention. Because of idiopathic IBD’s unpredictability in who will development fibrosis, it would be nearly impossible to develop and test a prevention of IBD. 
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164.
Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors as discussed above, in particular, the amount of guidance provided, the predictability of the art and the lack of working examples, to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "including" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "includes" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Note, the same issue occurs in withdrawn claim 9. See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “characterized by acute onset and allergic-type symptoms”, and the claim also recites “are also characterized by” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “commonly used” in claim 17 is a relative term which renders the claim indefinite. The term “commonly used” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “commonly used” provides examples of anti-inflammation medicine, but does not define the scope of claim 17. 

Claims 1-2, 4-6, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  No active step of administration of beta-phenethanoamine derivatives is disclosed in instant claim 1. Instant claim 1 describes “methods of use” of compounds for prevention or treatment of inflammation bowel diseases and also for extraintestinal manifestations of IBD. The compounds must be administered in order to prevent or treat IBD and/or the extraintestinal manifestations of IBD. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Salvatore (Salvatore et al., "Effects of in vivo treatment with interleukins 1B and 6 on rat mesenteric vascular bed reactivity", Autonomic and Autacoid Pharmacology, June 12, 2003), as referenced in PTO-892 page 1 line W
WALKDECK (Walkdeck et al., “Enantiomers of bronchodilating β2- adrenoceptor agonists: Is there a cause for concern”, J ALLERGY CLIN IMMUNOL VOLUME 103, NUMBER 5, PART 1, February 8, 1999), as referenced in PTO-892 page 1 line X 
Troncoso (Troncoso et al., “Ophthalmic manifestations in patients with inflammatory bowel disease: a review”, World Journal of Gastroenterology, August 28, 2017), as referenced in PTO-892 page 2 line U, 
Gordon (Gordon, “5-Aminosalicylates to maintain remission in Crohn’s disease: Interpreting conflicting systematic review evidence”, World Journal of Gastroenterology, May 6, 2017), as referenced in PTO-892 page 2 line V. 
For the purposes of examination, claim 1 is interpreted to have an active step of administration. 

Determining the scope and contents of the prior art
Salvatore teaches Inflammatory bowel disease (IBD) is a condition that involves proinflammatory cytokines and mesenteric vascular bed.  Salvatore investigated the effects of in vivo treatment in rat isolated mesenteric vascular bed (MVB). Salvatore teaches that the overproduction of proinflammatory cytokines (specifically ILs) may contribute to vasculitis (inflammation of the blood vessels) in IBD and led to worsening symptoms (intestinal ischaemia through vasoconstriction) (Summary page 125).  
Salvatore teaches isoprenaline, a selective beta-adrenoceptor agonist, induces relaxation in mesenteric vascular bed (page 128 Response to isoprenaline). This helps teach that isoprenaline can reverse/lighten symptoms of IBD and thus be used to treat IBD. Salvatore helps teach claims 1-2. 
WALKDECK teaches that all established pharmacologic effects of racemic β2 -agonists reside in the (R)-enantiomer, with the (S)-enantiomer being virtually inactive (Abstract). WALKDECK further teaches an example of (R)-isoprenaline’s effectiveness compared to the (S)-enantiomer in guinea pigs’ hyperreactions to histamine (pages 743 and 744 ANIMAL STUDIES IN VIVO RELATING TO AIRWAY HYPERREACTIVITY). This helps teach claims 1-2 and 4-5. 
Troncoso teaches clinical manifestations of IBD include inflammatory disorders such as uveitis, which is an extraintestinal manifestation effecting the eye (Abstract). Troncoso further teaches ocular involvement is more prevalent in Crohn’s disease than ulcerative colitis, and more prevalent in active IBD (Abstract).  This helps teach claim 10.
Gordon teaches that 5-Aminosalicylates are a class of anti-inflammatory agents that have been used for decades in treating inflammatory bowel disease (Abstract).  This helps teach claim 17. 
Ascertaining the differences between the prior art and the claims at issue
While Salvatore isoprenaline’s use in treating IBD (page 128 Response to isoprenaline), SALVATORE does not teach all the limitations of the instant claims.  
While WALKDECK teaches that all established pharmacologic effects of racemic β2 -agonists reside in the (R)-enantiomer, with the (S)-enantiomer being virtually inactive (Abstract), WALKDECK does not teach all the limitations of the instant claims. 
While TRONCOSO teaches an inflammatory disorder, uveitis, which is an extraintestinal manifestation of IBD, specifically Crohn’s disease (Abstract), TRONCOSO does not teach all the limitations of the instant claims. 
While GORDON teaches that 5-Aminosalicylates are a class of anti-inflammatory agents that have been used for decades in inflammatory bowel disease (Abstract), GORDON does not teach all the limitations of the instant claims. 

Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of beta-phenethanoamine derivatives useful in treating IBD, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of beta-phenethanoamine derivatives.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness
The instant claims are prima facie obvious in light of the combination of references SALVATORE, WALKDECK, TRONCOSO, and in view of GORDON. 
The skilled artisan would find it obvious before the effective filing date of the claimed invention to treat IBD with optically pure R-enantiomer of isoprenaline. The artisan would have been motivated to use isoprenaline to treat IBD in rats (Salvatore  page 128 Response to isoprenaline). The artisan would have expected isoprenaline to induce relaxation in mesenteric vascular bed, which would reduce the severity of vasculitis (inflammation of the blood vessels) in IBD (bottom of page 4 to top of page 5). The artisan would have been motivated to only use the R-enantiomer because the (S)-enantiomer is virtually inactive (WALKDECK abstract). The artisan would have expected the R-isoprenaline to be at least as effective as Salvatore at treating IBD. This teaches claims 1-2 and 4-5. 
The skilled artisan would find it obvious before the effective filing date of the claimed invention to treat extraintestinal manifestations of IBD. The artisan would have been motivated and expected to treat common extraintestinal manifestations of IBD such as uveitis, an inflammatory disorder in Crohn’s disease (TRONCOSO Abstract). GORDON teaches treating Crohn’s disease and its symptoms with 5-Aminosalicylates, which can reduce inflammation (abstract). The artisan would have been motivated to use isoprenaline since it reduces inflammation in the blood vessels. The artisan would expect isoprenaline to also reduce inflammation in the eyes (uveitis). This teaches claims 6 and 10. 
Furthermore, the artisan would have been motivated and expected to additionally use 5-Aminosalicylates, anti-inflammatory agents, to treat IBD and its extraintestinal manifestations of IBD (GORDAN Abstract and TRONCOSO Introduction left col page 5837). This teaches claim 17. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
 A prior art search was conducted for Applicants’ elected invention, which retrieved obvious prior art.  See “SEARCH 6” in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results and did not retrieve applicable double patent art against the elected invention.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625